UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Absolute Return 300 Fund The fund's portfolio 1/31/13 (Unaudited) MORTGAGE-BACKED SECURITIES (43.0%) (a) Principal amount Value Agency collateralized mortgage obligations (17.5%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.666s, 2035 $201,897 $326,372 IFB Ser. 3072, Class SM, 23.042s, 2035 527,013 820,676 IFB Ser. 3072, Class SB, 22.896s, 2035 472,188 732,306 IFB Ser. 3249, Class PS, 21.596s, 2036 401,436 598,045 IFB Ser. 2990, Class LB, 16.42s, 2034 1,196,271 1,649,825 IFB Ser. 3859, Class SG, IO, 6.494s, 2039 3,654,207 426,044 IFB Ser. 3727, Class PS, IO, 6.494s, 2038 21,774,184 2,009,216 IFB Ser. 3856, Class PS, IO, 6.394s, 2040 4,594,849 644,037 IFB Ser. 3708, Class SQ, IO, 6.344s, 2040 14,661,477 2,136,617 IFB Ser. 3907, Class KS, IO, 6.344s, 2040 8,990,161 1,230,703 IFB Ser. 3708, Class SA, IO, 6.244s, 2040 31,617,533 4,723,027 IFB Ser. 3934, Class SA, IO, 6.194s, 2041 2,002,351 361,324 IFB Ser. 3852, Class NT, 5.794s, 2041 11,380,053 12,144,678 IFB Ser. 3752, Class PS, IO, 5.794s, 2040 21,074,957 3,137,640 Ser. 3632, Class CI, IO, 5s, 2038 475,235 27,364 Ser. 3626, Class DI, IO, 5s, 2037 279,203 9,303 Ser. 3747, Class HI, IO, 4 1/2s, 2037 726,139 60,685 Ser. 4026, Class JI, IO, 4s, 2041 9,666,237 1,080,685 Ser. 3748, Class NI, IO, 4s, 2034 (F) 7,707,251 378,385 Ser. 3751, Class MI, IO, 4s, 2034 955,914 19,118 Ser. T-8, Class A9, IO, 0.366s, 2028 541,078 5,749 Ser. T-59, Class 1AX, IO, 0.273s, 2043 1,244,516 15,216 Ser. T-48, Class A2, IO, 0.212s, 2033 1,837,790 17,660 Ser. 4077, Class TO, PO, zero %, 2041 1,953,304 1,634,954 Ser. 3835, Class FO, PO, zero %, 2041 26,378,943 22,611,766 FRB Ser. T-54, Class 2A, IO, zero %, 2043 735,217 115 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.785s, 2031 1,621,945 2,242,023 IFB Ser. 05-74, Class NK, 26.482s, 2035 135,252 237,528 IFB Ser. 07-53, Class SP, 23.453s, 2037 462,450 733,576 IFB Ser. 06-86, Class SY, 23.27s, 2036 332,540 355,818 IFB Ser. 05-75, Class GS, 19.639s, 2035 479,017 692,176 IFB Ser. 11-4, Class CS, 12.493s, 2040 4,342,710 5,203,110 IFB Ser. 10-119, Class PS, IO, 6.496s, 2030 9,996,972 1,661,997 IFB Ser. 12-3, Class SD, IO, 6.306s, 2042 5,608,297 1,002,483 IFB Ser. 11-67, Class BS, IO, 6.296s, 2041 18,503,605 3,220,737 IFB Ser. 404, Class S13, IO, 6.196s, 2040 753,111 111,810 IFB Ser. 10-35, Class SG, IO, 6.196s, 2040 (F) 12,129,591 1,679,657 Ser. 397, Class 2, IO, 5s, 2039 498,804 68,665 Ser. 398, Class C5, IO, 5s, 2039 1,091,685 121,941 Ser. 12-124, Class UI, IO, 4s, 2042 5,433,031 902,970 Ser. 12-30, Class PI, IO, 4s, 2042 12,703,024 1,804,211 Ser. 406, Class 2, IO, 4s, 2041 1,554,684 202,264 Ser. 406, Class 1, IO, 4s, 2041 989,106 132,936 Ser. 03-W10, Class 1, IO, 1.347s, 2043 507,838 21,206 Ser. 98-W5, Class X, IO, 0.588s, 2028 1,000,742 43,782 Ser. 98-W2, Class X, IO, 0.48s, 2028 3,460,615 152,483 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,586,810 124 Ser. 07-44, Class CO, PO, zero %, 2037 144,055 128,940 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.633s, 2041 11,605,273 18,512,963 IFB Ser. 10-158, Class SD, 14.386s, 2040 2,479,000 3,500,869 IFB Ser. 11-70, Class WS, 9.291s, 2040 10,522,271 11,930,782 IFB Ser. 11-72, Class SE, 7.132s, 2041 7,375,000 7,669,813 IFB Ser. 11-56, Class MS, 6.87s, 2041 2,354,350 2,582,299 IFB Ser. 11-61, Class CS, IO, 6.475s, 2035 17,195,917 2,321,447 IFB Ser. 10-120, Class SB, IO, 5.995s, 2035 1,695,089 151,405 IFB Ser. 10-20, Class SC, IO, 5.945s, 2040 461,820 81,835 IFB Ser. 11-70, Class SN, IO, 5.694s, 2041 11,996,000 3,095,088 IFB Ser. 11-70, Class SH, IO, 5.684s, 2041 15,001,000 3,909,711 IFB Ser. 10-42, Class DS, IO, 5.495s, 2040 7,272,445 1,177,219 IFB Ser. 10-37, Class SG, IO, 5.495s, 2040 8,078,899 1,332,614 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 9,647,173 2,287,538 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 866,978 132,561 Ser. 13-24, Class IK, IO, 4 1/2s, 2040 (FWC) 11,128,000 2,030,971 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 12,627,796 1,278,562 Ser. 11-70, PO, zero %, 2041 17,678,722 14,691,548 Ser. 10-151, Class KO, PO, zero %, 2037 3,246,544 2,923,967 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.582s, 2027 268,241 3,374 Ser. 98-3, IO, 0.343s, 2027 168,211 2,747 Ser. 98-2, IO, 0.267s, 2027 145,882 1,049 Ser. 98-4, IO, zero %, 2026 213,527 7,732 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.046s, 2045 1,347,247 255,977 Commercial mortgage-backed securities (17.9%) Banc of America Commercial Mortgage, Inc. FRB Ser. 06-2, Class AJ, 5.767s, 2045 1,112,000 1,139,913 Ser. 04-3, Class D, 5.61s, 2039 2,832,319 2,913,238 FRB Ser. 07-3, Class A2, 5.592s, 2049 375,799 376,070 Ser. 06-5, Class A2, 5.317s, 2047 6,801,710 6,800,819 Ser. 06-6, Class A2, 5.309s, 2045 3,891,950 4,009,257 Ser. 04-4, Class D, 5.073s, 2042 1,827,000 1,820,720 Ser. 07-1, Class XW, IO, 0.315s, 2049 6,479,111 63,398 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.866s, 2042 6,751,436 60,716 Ser. 02-PB2, Class XC, IO, 0.389s, 2035 6,561,677 66 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.964s, 2042 5,209,000 5,586,653 FRB Ser. 06-PW11, Class AJ, 5.454s, 2039 5,394,000 5,380,515 Ser. 05-PWR9, Class AJ, 4.985s, 2042 (F) 5,480,000 5,633,820 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.454s, 2039 (F) 1,544,000 1,420,622 Ser. 07-PW15, Class X2, IO, 0.39s, 2044 (F) 273,318,080 1,202,600 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.738s, 2049 3,462,000 3,572,542 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 (F) 4,273,000 4,262,216 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 1,031,169 1,036,754 Ser. 05-C6, Class AJ, 5.209s, 2044 3,956,000 4,163,495 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 (F) 2,600,000 2,721,865 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.335s, 2045 (F) 1,063,000 1,059,870 FRB Ser. 07-C9, Class AJFL, 0.9s, 2049 (F) 2,740,000 2,246,741 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.761s, 2039 2,666,940 2,700,680 CS First Boston Mortgage Securities Corp. Ser. 05-C6, Class B, 5.23s, 2040 4,330,000 4,016,075 Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,848,556 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 1,874,394 2,029,031 Ser. 03-C3, Class AX, IO, 1.657s, 2038 33,928,525 18,932 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.445s, 2044 987,000 1,031,777 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.192s, 2031 1,745,970 1,764,657 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 2,410,000 2,470,250 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 1,419,219 1,419,219 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 1,197,000 1,249,740 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 (F) 2,606,000 2,620,330 GMAC Commercial Mortgage Securities, Inc. 144A FRB Ser. 03-C2, Class F, 5.458s, 2040 1,472,000 1,472,000 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 (F) 2,300,000 2,334,954 Ser. 03-C1, Class G, 4.773s, 2035 2,233,000 2,220,197 GS Mortgage Securities Corp. II Ser. 05-GG4, Class B, 4.841s, 2039 (F) 3,310,000 2,951,978 GS Mortgage Securities Corp. II 144A FRB Ser. 12-GCJ9, Class XA, IO, 2.411s, 2045 9,943,952 1,509,162 GS Mortgage Securities Trust 144A Ser. GC10, Class D, 4.415s, 2046 (F) 1,231,000 1,161,250 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.538s, 2038 883,000 889,071 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 (F) 3,356,000 3,390,636 FRB Ser. 04-CB9, Class B, 5.662s, 2041 (F) 1,599,000 1,641,376 Ser. 06-CB16, Class AJ, 5.623s, 2045 1,234,000 1,172,300 FRB Ser. 02-C2, Class E, 5.476s, 2034 2,251,000 2,251,000 Ser. 07-LDPX, Class A3S, 5.317s, 2049 4,595,000 4,697,906 Ser. 02-C3, Class D, 5.314s, 2035 1,749,414 1,749,414 FRB Ser. 04-CBX, Class B, 5.021s, 2037 807,000 795,326 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 2,156,445 2,161,266 FRB Ser. 11-C3, Class E, 5.533s, 2046 (F) 918,000 957,962 FRB Ser. 11-C5, Class D, 5.314s, 2046 (F) 1,988,000 2,038,066 FRB Ser. 12-CBX, Class E, 5.189s, 2045 1,020,000 1,035,606 FRB Ser. 12-LC9, Class E, 4.429s, 2047 1,138,000 1,072,760 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 5,600,000 6,207,178 Ser. 06-C3, Class A2, 5.532s, 2032 12,046 12,042 Ser. 05-C7, Class A2, 5.103s, 2030 8,738 8,738 Ser. 07-C2, Class XW, IO, 0.499s, 2040 6,375,919 112,720 Merrill Lynch Mortgage Trust Ser. 05-CKI1, Class AJ, 5.273s, 2037 (F) 924,000 952,252 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.191s, 2043 152,984,449 1,694,762 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 (F) 3,253,000 2,978,640 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.652s, 2042 (F) 2,531,000 2,526,812 Morgan Stanley Capital I Trust Ser. 07-HQ11, Class AJ, 5.508s, 2044 (F) 2,091,000 2,112,390 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.843s, 2043 843,571 876,048 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 4,302,883 4,582,570 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 4,138,000 4,197,435 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 5.971s, 2046 2,214,000 2,214,000 Ser. 05-C17, Class D, 5.396s, 2042 (F) 3,960,000 3,834,585 Ser. 06-C29, Class AM, 5.339s, 2048 3,520,000 3,962,580 Ser. 06-C29, IO, 0.385s, 2048 160,795,494 2,170,739 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class F, 5.439s, 2035 (F) 1,950,000 2,046,903 FRB Ser. 03-C6, Class J, 5.24s, 2035 (F) 2,726,000 2,766,876 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.249s, 2044 2,602,000 2,717,146 FRB Ser. 12-C10, Class D, 4.462s, 2045 1,220,000 1,165,864 FRB Ser. 13-C11, Class D, 4.186s, 2045 (FWC) 1,039,000 986,401 Residential mortgage-backed securities (non-agency) (7.6%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 5.298s, 2036 5,517,385 4,455,288 Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.485s, 2036 3,285,471 2,793,636 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 987,448 515,941 Ser. 12-RR10, Class 8A2, 4s, 2036 2,092,682 2,113,609 FRB Ser. 12-RR10, Class 9A2, 2.664s, 2035 300,000 228,750 Ser. 12-RR10, Class 4A2, 2 5/8s, 2036 1,730,000 1,422,925 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR12, Class 1A3, 13.505s, 2037 1,612,181 910,882 Ser. 12-RR12, Class 1A2, 4s, 2037 1,200,242 1,209,244 Ser. 12-RR11, Class 11A2, 2.6s, 2036 3,747,841 2,314,292 Ser. 09-RR7, Class 1A7, IO, 1.755s, 2046 46,927,268 2,111,727 Ser. 09-RR7, Class 2A7, IO, 1.567s, 2047 86,508,300 3,572,793 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 15,157,353 488,067 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 11,298,685 207,896 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR3, Class 1A2A, 5.567s, 2036 5,183,110 4,794,377 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-8, Class 1A2, 2.664s, 2035 3,958,121 2,810,266 Countrywide Home Loans Ser. 07-10, Class A21, 6s, 2037 1,681,772 1,496,777 Ser. 06-9, Class A2, 6s, 2036 2,856,919 2,614,081 Ser. 05-15, Class A8, 5 1/2s, 2035 3,000,000 2,948,073 GSR Mortgage Loan Trust FRB Ser. 05-AR6, Class 1A1, 2.654s, 2035 4,396,880 4,497,128 JPMorgan Mortgage Trust FRB Ser. 07-A4, Class 2A1, 5.512s, 2037 2,672,381 2,371,738 FRB Ser. 07-A4, Class 2A2, 5.512s, 2037 3,783,992 3,324,460 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 8,070,711 258,263 Merrill Lynch Mortgage Investors Trust FRB Ser. 05-A5, Class A3, 2.565s, 2035 2,800,000 2,688,000 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.241s, 2046 1,999,969 1,739,973 FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 3,421,942 3,011,309 FRB Ser. 05-AR17, Class A1C4, 0.604s, 2045 5,480,990 3,014,545 FRB Ser. 05-AR1, Class A1B, 0.594s, 2045 1,360,654 1,132,744 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR3, Class A2, 5.415s, 2036 (F) 4,767,683 4,243,238 FRB Ser. 06-AR1, Class 2A5, 5.354s, 2036 5,250,000 5,276,247 Total mortgage-backed securities (cost $367,942,247) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (27.1%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.1%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, March 1, 2043 $4,000,000 $4,164,375 3s, TBA, February 1, 2043 33,000,000 34,425,702 3s, TBA, February 1, 2043 7,000,000 7,305,157 U.S. Government Agency Mortgage Obligations (22.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, February 1, 2043 13,000,000 13,367,656 Federal National Mortgage Association Pass-Through Certificates 4s, July 1, 2042 19,069,541 20,925,328 3s, TBA, March 1, 2043 47,000,000 48,402,659 3s, TBA, February 1, 2043 111,000,000 114,642,188 Total U.S. government and agency mortgage obligations (cost $244,667,664) U.S. GOVERNMENT AGENCY OBLIGATIONS (—%) (a) Principal amount Value Federal Home Loan Bank unsec. notes 1 1/4s, December 12, 2014 (i) $340,000 $346,066 Total U.S. government agency obligations (cost $346,066) U.S. TREASURY OBLIGATIONS (0.3%) (a) Principal amount Value U.S. Treasury Notes 4s, August 15, 2015 (i) $685,000 $809,396 2 5/8s, November 15, 2020 371,000 400,300 2 5/8s, July 31, 2014 (i) 260,000 269,339 1 3/8s, February 28, 2019 (i) 775,000 790,097 1/4s, April 30, 2014 (i) 15,000 15,018 1/4s, June 30, 2014 (i) 121,000 121,079 1/4s, September 15, 2015 (i) 120,000 119,776 Total U.S. treasury obligations (cost $2,476,253) CORPORATE BONDS AND NOTES (14.5%) (a) Principal amount Value Basic materials (1.1%) Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 $1,500,000 $1,585,781 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,066,375 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 544,000 590,850 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,754,847 US Coatings Acquisition, Inc. / Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) (FWC) 100,000 134,422 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 4,175,000 4,274,720 Capital goods (0.6%) Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 2,000,000 2,075,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,125,000 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 2,500,000 2,507,942 Communication services (1.6%) Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,445,186 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,000,000 1,052,500 Crown Castle International Corp. 144A sr. unsec. notes 5 1/4s, 2023 840,000 882,000 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,480,000 1,594,700 DISH DBS Corp. company guaranty 7 1/8s, 2016 977,000 1,089,355 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,500,000 1,736,250 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 225,750 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,270,000 1,228,725 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 3,079,130 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,000,000 1,142,500 Consumer cyclicals (1.2%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,892,800 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 250,000 267,500 Ford Motor Credit Co., LLC sr. unsec. notes 12s, 2015 1,250,000 1,525,000 Owens Corning company guaranty sr. unsec. notes 9s, 2019 253,000 316,883 QVC, Inc. 144A sr. notes 7 1/8s, 2017 965,000 1,009,212 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 999,875 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 2,365,000 2,438,750 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,659,413 Consumer staples (1.5%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 3,000,166 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,410,225 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 415,000 438,344 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 2,180,000 2,188,589 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 405,150 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 1,000,000 1,039,955 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 556,875 Mondelez International, Inc. sr. unsec. notes 2 5/8s, 2013 3,270,000 3,285,938 Energy (1.4%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,058,888 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,088,320 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 95,000 101,413 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 180,000 223,004 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 448,000 510,720 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,236,560 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,058,550 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 875,000 877,425 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,090,000 Financials (4.3%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,017,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,500,000 1,541,250 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,500,000 1,496,190 CIT Group, Inc. 144A sr. unsec. notes 4 3/4s, 2015 1,500,000 1,575,000 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 2,315,000 2,331,809 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,194,563 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,888,150 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 60,000 66,388 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,940,000 3,264,141 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 200,000 211,688 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 350,000 353,002 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,802,847 Principal Life Global Funding II 144A notes 1s, 2015 1,740,000 1,746,047 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,781,250 1,842,594 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes 2.55s, 2015 (United Kingdom) 2,260,000 2,330,141 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 1,620,000 1,717,782 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 605,000 609,900 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 300,000 318,208 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 3,610,000 3,633,248 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 538,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,112,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,993,375 Health care (0.7%) ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 743,756 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 1,026,000 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 892,544 HCA, Inc. sr. notes 6 1/2s, 2020 612,000 683,910 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 630,000 666,225 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 729,006 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 146,900 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 660,000 659,720 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 660,000 660,760 Technology (0.1%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.054s, 2013 (Netherlands) 75,000 75,000 Seagate Technology International 144A company guaranty sr. notes 10s, 2014 (Cayman Islands) 425,000 454,750 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 126,354 Transportation (0.8%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 1,031,877 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $957,348 1,043,510 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 1,022,484 1,096,614 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 3,634,178 3,676,457 Utilities and power (1.2%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,160,775 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,760,000 1,915,098 El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,306,869 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 905,000 890,294 Texas-New Mexico Power Co. 144A 1st mtge. bonds 9 1/2s, 2019 3,816,000 5,172,041 Total corporate bonds and notes (cost $124,438,100) SENIOR LOANS (7.9%) (a) (c) Principal amount Value Basic materials (0.4%) Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) $418,950 $424,187 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 496,250 507,102 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,444,275 1,443,372 Novelis, Inc./GA bank term loan FRN Class B, 4s, 2017 279,301 282,501 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 660,013 666,613 Capital goods (0.7%) ADS Waste Holdings, Inc. bank term loan FRN Class B, 5 1/4s, 2019 500,000 504,063 Allison Transmission, Inc. bank term loan FRN Class B3, 4 1/4s, 2019 1,492,509 1,509,767 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 995,000 1,016,559 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 598,500 606,655 Silver II Borrower SCA bank term loan FRN 5s, 2019 (Luxembourg) 500,000 504,750 SRAM Corp. bank term loan FRN 4.761s, 2018 719,340 724,735 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 280,000 286,300 Tomkins Air Distribution bank term loan FRN 5s, 2018 335,000 340,025 WESCO International, Inc. bank term loan FRN 5 3/4s, 2019 1,000,000 1,010,833 Communication services (1.2%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,263,926 1,275,927 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 1,240,625 1,249,930 Crown Castle Operating Co. bank term loan FRN Class B, 4s, 2019 990,000 997,838 Intelsat Jackson Holdings SA bank term loan FRN 4 1/2s, 2018 (Bermuda) 1,476,930 1,494,653 Intelsat SA bank term loan FRN 3.205s, 2014 (Luxembourg) 1,000,000 999,375 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 1,000,000 1,009,750 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4s, 2018 1,105,296 1,109,046 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 492,500 494,039 Telesat Canada bank term loan FRN Class B, 4 1/4s, 2019 (Canada) 1,243,750 1,254,245 Windstream Corp. bank term loan FRN Ser. B3, 4s, 2019 248,750 250,356 Zayo Group, LLC bank term loan FRN Class B, 5 1/4s, 2019 663,333 670,796 Consumer cyclicals (2.3%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 962,588 973,581 Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 977,421 934,048 AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4 3/4s, 2018 990,000 999,591 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 190,000 192,138 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.712s, 2015 1,350,000 1,355,063 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 235,125 237,770 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 600,000 556,667 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 791,375 796,321 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 2,317,968 2,318,200 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 $685,009 686,721 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 844,950 854,808 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 982,500 988,794 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,205,502 1,208,265 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 900,000 908,578 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 1,307,692 1,309,327 Motor City Casino bank term loan FRN 6s, 2017 897,947 905,804 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,285,440 Nielsen Finance, LLC bank term loan FRN Ser. C, 3.458s, 2016 489,950 493,114 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,902 84,496 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 1,000,000 1,014,583 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 977,500 979,129 Roofing Supply Group, LLC bank term loan FRN Class B, 5.54s, 2019 997,500 1,006,228 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 715,000 720,363 Consumer staples (0.5%) Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 460,204 461,643 DineEquity, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 244,906 245,824 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. F, 4 3/4s, 2018 995,000 1,006,372 Revlon Consumer Products Corp. bank term loan FRN 4 3/4s, 2017 1,477,500 1,488,027 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 964,553 963,950 Wendy's International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 643,388 651,196 Energy (0.4%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 357,842 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 824,563 831,906 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 900,000 902,089 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,313,375 1,323,225 Financials (0.3%) iStar Finanacial, Inc. bank term loan FRN 5 3/4s, 2017 (R) 380,957 386,671 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 320,124 320,924 USI Insurance Services, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,500,000 1,513,125 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 500,000 504,375 Health care (1.4%) Bausch & Lomb, Inc. bank term loan FRN Class B, 5 1/4s, 2019 1,492,500 1,508,358 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 949,714 963,960 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 485,965 486,937 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,113,750 1,123,844 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 1,119,375 1,133,367 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 560,025 564,400 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 902,720 916,036 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 790,207 792,430 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 5s, 2019 374,063 378,504 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,069,200 1,082,565 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 1,069,200 1,074,546 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4 1/2s, 2018 997,468 1,008,274 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class C, 4 1/4s, 2019 (Canada) 750,000 759,938 Valeant Pharmaceuticals International, Inc. bank term loan FRN Class D, 4 1/4s, 2019 (Canada) 750,000 759,492 Technology (0.4%) Eagle Parent, Inc. bank term loan FRN 5s, 2018 985,000 991,772 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,240,625 1,254,582 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2019 985,050 992,438 Transportation (0.1%) Swift Transportation Company, LLC bank term loan FRN Ser. B2, 5s, 2017 1,051,558 1,062,073 Utilities and power (0.2%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 384,107 388,368 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,285,000 1,295,352 Total senior loans (cost $70,145,841) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (3.3%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,810,000 $2,276,100 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,175,000 1,182,638 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 9,520,000 8,320,480 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 960,000 1,084,800 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 350,000 383,737 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (STP) (Greece) 115,500 64,492 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (STP) (Greece) 115,500 64,416 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (STP) (Greece) 185,500 103,734 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (STP) (Greece) 335,500 186,499 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (STP) (Greece) 1,115,500 624,102 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (STP) (Greece) 335,500 187,929 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (STP) (Greece) 595,500 335,718 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (STP) (Greece) 115,500 65,622 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (STP) (Greece) 485,500 275,551 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (STP) (Greece) 115,500 65,920 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (STP) (Greece) 115,500 66,728 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (STP) (Greece) 115,500 67,269 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (STP) (Greece) 1,575,500 938,581 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (STP) (Greece) 115,500 70,511 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (STP) (Greece) 115,500 72,546 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (STP) (Greece) 115,500 74,485 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (STP) (Greece) 385,500 256,895 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (STP) (Greece) 2,175,500 1,488,557 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (STP) (Greece) 245,500 173,350 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (STP) (Greece) 985,500 730,489 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 EUR 2,365,000 3,545,806 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $2,000,000 2,178,546 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 755,000 997,266 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 EUR 755,000 1,102,538 Ukraine (Government of) 144A notes 9 1/4s, 2017 $935,000 1,014,609 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,711,730 Total foreign government and agency bonds and notes (cost $30,071,417) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%) (a) Counterparty Fixed Right % to receive or (pay)/ Expiration Contract Floating rate index/ Maturity date date/ strike amount Value Goldman Sachs International (1.53)/3 month USD-LIBOR-BBA/Jan-18 Jan-16/1.53 $106,200,000 $1,246,788 (1.5725)/3 month USD-LIBOR-BBA/Jan-18 Jan-16/1.5725 106,200,000 1,177,758 JPMorgan Chase Bank N.A. (1.555)/3 month USD-LIBOR-BBA/Jan-18 Jan-16/1.555 106,200,000 1,192,626 Total purchased swap options outstanding (cost $3,102,739) SHORT-TERM INVESTMENTS (29.8%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 46,070,697 $46,070,697 SSgA Prime Money Market Fund 0.06% (P) 3,140,000 3,140,000 U.S. Treasury Bills with an effective yield of 0.175%, October 17, 2013 (SEG)(SEGCCS)(SEGSF) $34,430,000 34,404,109 U.S. Treasury Bills with an effective yield of 0.168%, May 2, 2013 (SEG) 12,000,000 11,997,900 U.S. Treasury Bills with an effective yield of 0.167%, May 30, 2013 10,000,000 9,997,380 U.S. Treasury Bills with an effective yield of 0.161%, June 27, 2013 25,000,000 24,991,375 U.S. Treasury Bills with an effective yield of 0.144%, February 7, 2013 12,000,000 11,999,710 U.S. Treasury Bills with an effective yield of 0.127%, September 19, 2013 18,000,000 17,987,940 U.S. Treasury Bills with an effective yield of 0.125%, December 12, 2013 (SEGSF) 7,500,000 7,491,502 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.180%, August 22, 2013 (SEG) 50,000,000 49,970,550 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.178%, July 25, 2013 25,000,000 24,987,325 U.S. Treasury Bills with effective yields ranging from 0.136% to 0.163%, April 4, 2013 (SEG) 25,000,000 24,997,625 Total short-term investments (cost $267,974,627) TOTAL INVESTMENTS Total investments (cost $1,111,164,954) (b) FORWARD CURRENCY CONTRACTS at 1/31/13 (aggregate face value $473,583,857) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 2/20/13 $1,083,268 $1,123,304 $40,036 Chilean Peso Buy 2/20/13 2,694,662 2,695,090 (428) Euro Sell 2/20/13 3,004,820 2,824,024 (180,796) Japanese Yen Sell 2/20/13 2,112,482 2,216,641 104,159 Peruvian New Sol Buy 2/20/13 2,072,385 2,095,108 (22,723) Swiss Franc Sell 2/20/13 4,658,856 4,530,938 (127,918) Barclays Bank PLC Australian Dollar Buy 2/20/13 1,463,662 1,472,939 (9,277) Brazilian Real Buy 2/20/13 2,884,339 2,823,401 60,938 British Pound Sell 2/20/13 2,152,484 2,217,021 64,537 Canadian Dollar Sell 2/20/13 4,475,484 4,541,323 65,839 Chilean Peso Buy 2/20/13 3,797,452 3,777,139 20,313 Czech Koruna Sell 2/20/13 1,294,164 1,269,470 (24,694) Euro Buy 2/20/13 4,279,370 4,389,715 (110,345) Indonesian Rupiah Buy 2/20/13 719,065 707,446 11,619 Indonesian Rupiah Sell 2/20/13 719,065 715,900 (3,165) Japanese Yen Sell 2/20/13 6,034,002 6,278,649 244,647 Malaysian Ringgit Buy 2/20/13 2,396,440 2,452,117 (55,677) Mexican Peso Buy 2/20/13 3,137,726 3,109,820 27,906 New Taiwan Dollar Buy 2/20/13 797,430 815,690 (18,260) New Zealand Dollar Buy 2/20/13 1,033,131 1,031,573 1,558 New Zealand Dollar Sell 2/20/13 1,033,131 1,022,707 (10,424) Norwegian Krone Buy 2/20/13 3,798,157 3,704,023 94,134 Polish Zloty Buy 2/20/13 1,990,415 1,963,968 26,447 Russian Ruble Buy 2/20/13 4,544,756 4,496,710 48,046 South Korean Won Buy 2/20/13 2,230,777 2,296,473 (65,696) Swedish Krona Buy 2/20/13 3,310,477 3,213,369 97,108 Swiss Franc Sell 2/20/13 6,733,477 6,682,115 (51,362) Turkish Lira Buy 2/20/13 2,191,665 2,152,886 38,779 Citibank, N.A. Australian Dollar Buy 2/20/13 1,093,711 1,110,051 (16,340) Brazilian Real Buy 2/20/13 2,192,392 2,128,851 63,541 British Pound Sell 2/20/13 2,452,370 2,518,512 66,142 Canadian Dollar Sell 2/20/13 5,532,494 5,604,467 71,973 Czech Koruna Sell 2/20/13 1,481,200 1,454,307 (26,893) Euro Buy 2/20/13 13,541,244 13,258,670 282,574 Euro Sell 2/20/13 13,688,172 13,241,320 (446,852) Japanese Yen Sell 2/20/13 2,112,482 2,218,041 105,559 South Korean Won Buy 2/20/13 2,058,349 2,105,600 (47,251) Swedish Krona Buy 2/20/13 2,328,063 2,257,207 70,856 Swiss Franc Sell 2/20/13 9,277,269 9,050,423 (226,846) Turkish Lira Buy 2/20/13 1,600,796 1,573,222 27,574 Credit Suisse International Australian Dollar Buy 2/20/13 10,224,699 10,262,363 (37,664) Brazilian Real Buy 2/20/13 2,521,296 2,430,332 90,964 British Pound Sell 2/20/13 1,067,599 1,173,144 105,545 Canadian Dollar Buy 2/20/13 3,655,992 3,724,762 (68,770) Chilean Peso Buy 2/20/13 2,694,662 2,691,814 2,848 Chinese Yuan Buy 2/20/13 1,382,933 1,379,112 3,821 Czech Koruna Sell 2/20/13 1,294,164 1,269,493 (24,671) Euro Buy 2/20/13 3,821,748 3,997,401 (175,653) Indonesian Rupiah Buy 2/20/13 719,065 709,026 10,039 Indonesian Rupiah Sell 2/20/13 719,065 716,265 (2,800) Japanese Yen Sell 2/20/13 1,152,423 1,175,130 22,707 Mexican Peso Buy 2/20/13 3,249,071 3,223,024 26,047 New Zealand Dollar Buy 2/20/13 376,233 372,459 3,774 New Zealand Dollar Sell 2/20/13 376,233 376,296 63 Norwegian Krone Buy 2/20/13 4,053,315 3,990,049 63,266 Philippine Peso Buy 2/20/13 389,189 389,707 (518) Polish Zloty Buy 2/20/13 1,382,733 1,373,368 9,365 Russian Ruble Buy 2/20/13 4,544,752 4,499,597 45,155 South Korean Won Buy 2/20/13 2,493,332 2,547,709 (54,377) Swedish Krona Buy 2/20/13 2,881,047 2,798,551 82,496 Swiss Franc Sell 2/20/13 3,721,282 3,691,030 (30,252) Turkish Lira Buy 2/20/13 2,369,770 2,342,017 27,753 Deutsche Bank AG Australian Dollar Buy 2/20/13 6,436,342 6,477,994 (41,652) Brazilian Real Buy 2/20/13 1,495,032 1,451,594 43,438 British Pound Sell 2/20/13 1,420,770 1,557,670 136,900 Canadian Dollar Sell 2/20/13 1,792,820 1,825,393 32,573 Euro Sell 2/20/13 5,910,239 5,687,604 (222,635) Japanese Yen Sell 2/20/13 2,663,914 2,679,314 15,400 Mexican Peso Buy 2/20/13 993,923 985,274 8,649 Norwegian Krone Buy 2/20/13 2,538,831 2,499,226 39,605 Norwegian Krone Sell 2/20/13 2,538,831 2,489,012 (49,819) Polish Zloty Buy 2/20/13 2,126,679 2,091,269 35,410 Singapore Dollar Buy 2/20/13 3,567,728 3,613,511 (45,783) South Korean Won Buy 2/20/13 3,601,158 3,681,002 (79,844) Swedish Krona Buy 2/20/13 949,191 904,192 44,999 Swiss Franc Sell 2/20/13 4,659,296 4,566,016 (93,280) Turkish Lira Buy 2/20/13 2,550,599 2,508,549 42,050 Goldman Sachs International British Pound Sell 2/20/13 1,058,876 1,058,554 (322) Japanese Yen Sell 2/20/13 1,331,957 1,338,773 6,816 HSBC Bank USA, National Association Australian Dollar Buy 2/20/13 6,587,573 6,620,079 (32,506) British Pound Sell 2/20/13 3,402,933 3,483,043 80,110 Canadian Dollar Sell 2/20/13 1,555,701 1,561,399 5,698 Euro Buy 2/20/13 6,725,267 6,640,507 84,760 Japanese Yen Sell 2/20/13 2,128,024 2,233,616 105,592 Norwegian Krone Sell 2/20/13 2,081,054 2,031,045 (50,009) Philippine Peso Buy 2/20/13 1,063,000 1,064,777 (1,777) Russian Ruble Buy 2/20/13 2,678,833 2,644,114 34,719 South Korean Won Buy 2/20/13 2,058,349 2,104,711 (46,362) Swiss Franc Sell 2/20/13 4,659,406 4,562,242 (97,164) JPMorgan Chase Bank N.A. Australian Dollar Buy 2/20/13 2,319,696 2,366,435 (46,739) Brazilian Real Buy 2/20/13 2,884,389 2,822,737 61,652 British Pound Sell 2/20/13 9,001,326 9,213,675 212,349 Canadian Dollar Sell 2/20/13 6,206,769 6,240,723 33,954 Chilean Peso Buy 2/20/13 2,450,121 2,428,025 22,096 Chinese Yuan Buy 2/20/13 1,382,949 1,378,997 3,952 Czech Koruna Sell 2/20/13 2,186,170 2,132,402 (53,768) Euro Buy 2/20/13 8,088,762 8,074,128 14,634 Japanese Yen Sell 2/20/13 1,331,957 1,340,940 8,983 Malaysian Ringgit Buy 2/20/13 2,396,408 2,449,425 (53,017) Mexican Peso Buy 2/20/13 2,901,128 2,876,657 24,471 New Taiwan Dollar Buy 2/20/13 1,404,139 1,433,457 (29,318) New Zealand Dollar Buy 2/20/13 680,119 678,693 1,426 New Zealand Dollar Sell 2/20/13 680,119 675,368 (4,751) Norwegian Krone Sell 2/20/13 952,397 908,448 (43,949) Polish Zloty Buy 2/20/13 1,471,616 1,455,002 16,614 Russian Ruble Buy 2/20/13 3,328,689 3,284,643 44,046 South Korean Won Buy 2/20/13 1,333,088 1,364,074 (30,986) Swedish Krona Buy 2/20/13 2,303,205 2,255,055 48,150 Swiss Franc Sell 2/20/13 6,977,349 6,904,209 (73,140) Turkish Lira Buy 2/20/13 2,519,799 2,478,741 41,058 State Street Bank and Trust Co. Australian Dollar Buy 2/20/13 2,290,012 2,322,272 (32,260) Brazilian Real Buy 2/20/13 2,909,204 2,822,891 86,313 British Pound Sell 2/20/13 7,329,198 7,574,597 245,399 Canadian Dollar Sell 2/20/13 2,264,350 2,220,875 (43,475) Chilean Peso Buy 2/20/13 2,694,663 2,693,666 997 Colombian Peso Buy 2/20/13 2,110,941 2,121,317 (10,376) Czech Koruna Sell 2/20/13 2,186,165 2,133,373 (52,792) Euro Sell 2/20/13 1,242,232 1,119,732 (122,500) Indonesian Rupiah Buy 2/20/13 719,065 708,798 10,267 Indonesian Rupiah Sell 2/20/13 719,065 716,375 (2,690) Japanese Yen Sell 2/20/13 6,945,161 7,192,199 247,038 Mexican Peso Buy 2/20/13 3,096,946 3,070,921 26,025 New Zealand Dollar Buy 2/20/13 696,131 693,758 2,373 New Zealand Dollar Sell 2/20/13 696,131 689,979 (6,152) Norwegian Krone Sell 2/20/13 4,772,983 4,699,067 (73,916) Polish Zloty Buy 2/20/13 1,131,520 1,115,847 15,673 South Korean Won Buy 2/20/13 3,317,387 3,410,015 (92,628) Swedish Krona Buy 2/20/13 2,392,324 2,341,691 50,633 Swiss Franc Sell 2/20/13 9,144,947 9,081,635 (63,312) Thai Baht Buy 2/20/13 1,338,191 1,314,413 23,778 Thai Baht Sell 2/20/13 1,338,191 1,326,432 (11,759) Turkish Lira Buy 2/20/13 3,561,377 3,514,944 46,433 UBS AG Australian Dollar Buy 2/20/13 3,381,327 3,394,564 (13,237) Australian Dollar Sell 2/20/13 3,381,327 3,382,619 1,292 British Pound Buy 2/20/13 3,757,847 3,799,725 (41,878) British Pound Sell 2/20/13 3,757,847 3,847,522 89,675 Canadian Dollar Buy 2/20/13 3,091,157 3,121,967 (30,810) Canadian Dollar Sell 2/20/13 3,091,157 3,114,333 23,176 Chilean Peso Buy 2/20/13 2,694,662 2,693,522 1,140 Czech Koruna Sell 2/20/13 1,785,700 1,735,493 (50,207) Euro Buy 2/20/13 6,475,138 6,515,535 (40,397) Japanese Yen Sell 2/20/13 4,956,125 5,144,702 188,577 Mexican Peso Buy 2/20/13 2,088,456 2,071,797 16,659 New Taiwan Dollar Buy 2/20/13 644,215 658,434 (14,219) New Zealand Dollar Buy 2/20/13 1,142,949 1,142,142 807 New Zealand Dollar Sell 2/20/13 1,142,949 1,131,581 (11,368) Norwegian Krone Sell 2/20/13 4,174,089 4,090,359 (83,730) Philippine Peso Buy 2/20/13 587,968 586,805 1,163 Russian Ruble Buy 2/20/13 2,714,184 2,674,455 39,729 Singapore Dollar Buy 2/20/13 950,085 962,347 (12,262) Swedish Krona Buy 2/20/13 2,328,063 2,257,035 71,028 Swiss Franc Sell 2/20/13 9,891,840 9,755,764 (136,076) Thai Baht Buy 2/20/13 1,385,695 1,366,193 19,502 Thai Baht Sell 2/20/13 1,385,695 1,363,540 (22,155) Turkish Lira Buy 2/20/13 1,657,915 1,628,406 29,509 WestPac Banking Corp. Australian Dollar Buy 2/20/13 3,707,326 3,732,314 (24,988) British Pound Buy 2/20/13 3,757,847 3,799,665 (41,818) British Pound Sell 2/20/13 3,757,847 3,758,258 411 Canadian Dollar Sell 2/20/13 1,535,858 1,566,377 30,519 Euro Buy 2/20/13 601,968 679,650 (77,682) Japanese Yen Sell 2/20/13 203,746 213,838 10,092 Mexican Peso Buy 2/20/13 755,394 749,163 6,231 Swedish Krona Buy 2/20/13 187,011 182,603 4,408 Swedish Krona Sell 2/20/13 187,011 183,159 (3,852) Total FUTURES CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 101 $11,492,449 Mar-13 $26,593 Canadian Government Bond 10 yr (Long) 28 3,753,639 Mar-13 (54,855) Euro-Bobl 5 yr (Short) 13 2,218,429 Mar-13 19,023 Euro-Bund 10 yr (Short) 7 1,348,704 Mar-13 12,998 Japanese Government Bond 10 yr (Short) 1 1,577,998 Mar-13 1,745 Japanese Government Bond 10 yr Mini (Short) 10 1,578,544 Mar-13 1,378 U.K. Gilt 10 yr (Short) 3 553,688 Mar-13 11,744 U.S. Treasury Note 10 yr (Short) 4 525,125 Mar-13 7,821 Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/13 (premiums $2,769,573) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Contract Floating rate index/ Maturity date Expiration date/ strike amount Value Goldman Sachs International 1.47/6 month EUR-EURIBOR-Reuters/Jan-18 Jan-16/1.47 EUR 80,004,000 $1,267,705 1.51/6 month EUR-EURIBOR-Reuters/Jan-18 Jan-16/1.51 EUR 80,004,000 1,203,614 JPMorgan Chase Bank N.A. 1.474/6 month EUR-EURIBOR-Reuters/Jan-18 Jan-16/1.474 EUR 80,004,000 1,239,462 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Counterparty Unrealized Fixed Right or Obligation % to receive or (pay)/ Contract appreciation/ Floating rate index/Maturity date Expiration date/ strike amount (depreciation) Barclays Bank PLC 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 $35,520,000 $14,563 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 56,159,000 29,764 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 35,520,000 17,760 Credit Suisse International (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 319,940,400 732,664 (2.00)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.00 129,543,000 985,822 1.50/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/1.50 129,543,000 (222,814) 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 70,872,400 33,310 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 70,872,000 34,727 (1.50)/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/1.50 56,038,000 7,285 2.00/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.00 56,038,000 (462,874) (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 6,681,000 (35,944) Deutsche Bank AG (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 6,681,000 (35,075) Goldman Sachs International 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 35,520,000 12,787 (2.25)/3 month USD-LIBOR-BBA/Mar-23 (Purchased) Mar-13/2.25 6,681,000 (35,342) JPMorgan Chase Bank N.A. 2.25/3 month USD-LIBOR-BBA/Mar-23 (Written) Mar-13/2.25 35,520,000 14,563 Total $1,091,196 TBA SALE COMMITMENTS OUTSTANDING at 1/31/13 (proceeds receivable $109,918,359) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, March 1, 2043 $18,000,000 3/12/13 $18,537,188 Federal National Mortgage Association, 3s, February 1, 2043 88,000,000 2/12/13 90,887,500 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $36,621,400 (E) $1,287,439 3/20/23 3 month USD-LIBOR-BBA 1.75% $89,553 19,077,700 (E) (497,044) 3/20/23 1.75% 3 month USD-LIBOR-BBA 126,987 CAD 6,208,000 — 1/22/23 2.38% 3 month CAD-BA-CDOR 23,115 CAD 6,281,000 — 1/24/23 2.33% 3 month CAD-BA-CDOR 52,669 CAD 8,819,000 — 1/24/23 2.315% 3 month CAD-BA-CDOR 86,005 CAD 7,260,000 — 1/29/23 2.42% 3 month CAD-BA-CDOR 3,258 Barclays Bank PLC $511,687,000 (E) 558,857 3/20/15 0.45% 3 month USD-LIBOR-BBA 589,558 58,955,000 (E) 1,419,581 3/20/23 3 month USD-LIBOR-BBA 1.75% (508,837) 37,027,000 (E) 141,443 3/20/18 3 month USD-LIBOR-BBA 0.90% (172,546) 8,946,000 (E) (348,373) 3/20/43 2.60% 3 month USD-LIBOR-BBA 436,191 52,475,000 (E) (26,102) 3/20/15 3 month USD-LIBOR-BBA 0.45% (29,250) 51,169,000 (E) (1,275,014) 3/20/23 1.75% 3 month USD-LIBOR-BBA 398,724 6,174,000 — 2/4/23 3 month USD-LIBOR-BBA 2.0615% 1,369 AUD 20,872,000 — 2/5/23 6 month AUD-BBR-BBSW 3.97% (53,998) CHF 4,802,000 — 12/7/22 0.87% 6 month CHF-LIBOR-BBA 138,510 EUR 35,190,000 — 10/16/22 1.747% 6 month EUR-EURIBOR-REUTERS 383,528 EUR 81,659,000 (E) — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 37,698 EUR 4,419,000 — 2/4/23 1.89% 6 month EUR-EURIBOR-REUTERS 10,133 GBP 2,816,000 — 8/15/31 3.60% 6 month GBP-LIBOR-BBA (547,390) GBP 3,552,000 — 7/25/42 6 month GBP-LIBOR-BBA 2.8425% (378,468) GBP 6,303,000 — 7/25/22 1.885% 6 month GBP-LIBOR-BBA 123,705 GBP 12,318,000 — 1/31/23 2.11% 6 month GBP-LIBOR-BBA (3,286) JPY 5,589,311,000 — 2/4/23 0.7835% 6 month JPY-LIBOR-BBA 24,069 SEK 7,514,000 — 12/6/22 2.09% 3 month SEK-STIBOR-SIDE 32,483 Citibank, N.A. $2,734,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 41,256 21,141,000 (E) 17,124 3/20/15 0.45% 3 month USD-LIBOR-BBA 18,393 36,256,000 (E) (1,076,328) 3/20/23 1.75% 3 month USD-LIBOR-BBA 109,607 69,215,000 (E) 1,964,928 3/20/23 3 month USD-LIBOR-BBA 1.75% (299,095) CZK 38,594,000 — 1/17/23 6 month CZK-PRIBOR-PRBO 1.41% (12,380) PLN 6,247,000 — 1/17/23 3.84% 6 month PLN-WIBOR-WIBO (21,624) SEK 37,318,000 — 8/2/22 3 month SEK-STIBOR-SIDE 2.285% (3,797) SEK 8,999,000 — 12/20/22 2.045% 3 month SEK-STIBOR-SIDE 45,231 Credit Suisse International $18,901,000 — 1/9/16 3 month USD-LIBOR-BBA 0.515% (22,684) 9,508,000 — 1/11/16 3 month USD-LIBOR-BBA 0.50% (15,880) 11,490,000 — 1/11/18 0.88% 3 month USD-LIBOR-BBA 66,861 3,005,000 — 1/11/23 3 month USD-LIBOR-BBA 1.88% (44,154) 15,663,000 — 1/7/16 3 month USD-LIBOR-BBA 0.54% (6,137) 5,975,000 — 1/9/23 3 month USD-LIBOR-BBA 1.93% (58,707) 22,980,000 — 1/9/18 0.9125% 3 month USD-LIBOR-BBA 94,384 6,789,000 (E) 2,783 3/20/15 0.45% 3 month USD-LIBOR-BBA 3,191 368,841,000 (E) (5,436,922) 3/20/23 1.75% 3 month USD-LIBOR-BBA 6,627,866 4,909,000 — 1/7/23 3 month USD-LIBOR-BBA 1.94% (43,143) 18,889,000 — 1/7/18 0.93% 3 month USD-LIBOR-BBA 60,101 138,357,000 (E) 2,302,839 3/20/23 3 month USD-LIBOR-BBA 1.75% (2,222,817) 57,541,000 (E) (54,633) 3/20/15 3 month USD-LIBOR-BBA 0.45% (58,085) 8,177,000 (E) 470,416 3/20/43 3 month USD-LIBOR-BBA 2.60% (246,707) 75,684,000 (E) (54,820) 3/20/18 0.90% 3 month USD-LIBOR-BBA 586,980 706,000 (E) (18,600) 3/20/43 2.60% 3 month USD-LIBOR-BBA 43,317 AUD 3,435,000 — 12/5/22 6 month AUD-BBR-BBSW 3.82% (46,295) CAD 4,331,000 — 1/15/23 3 month CAD-BA-CDOR 2.3175% (39,179) CAD 4,890,000 — 12/5/22 3 month CAD-BA-CDOR 2.11125% (125,326) CAD 5,034,000 — 12/4/22 3 month CAD-BA-CDOR 2.15% (110,983) CAD 1,823,000 — 12/12/22 2.1675% 3 month CAD-BA-CDOR 38,003 CAD 5,203,000 — 12/14/22 2.24125% 3 month CAD-BA-CDOR 73,820 CAD 3,547,000 — 12/19/22 2.29125% 3 month CAD-BA-CDOR 35,071 CHF 4,120,000 — 1/24/23 6 month CHF-LIBOR-BBA 1.0525% (51,236) CHF 25,372,000 — 12/6/22 0.87% 6 month CHF-LIBOR-BBA 732,034 EUR 10,565,000 — 2/4/23 1.89% 6 month EUR-EURIBOR-REUTERS 24,227 GBP 1,807,000 — 2/4/23 2.11% 6 month GBP-LIBOR-BBA 774 SEK 23,331,000 — 1/11/23 3 month SEK-STIBOR-SIDE 2.115% (97,293) SEK 15,686,000 — 1/17/23 3 month SEK-STIBOR-SIDE 2.175% (52,647) SEK 33,084,000 — 12/5/22 3 month SEK-STIBOR-SIDE 2.1025% (136,815) SEK 23,651,000 — 12/6/22 2.095% 3 month SEK-STIBOR-SIDE 100,541 SEK 16,280,000 — 12/10/22 3 month SEK-STIBOR-SIDE 2.0175% (87,830) Deutsche Bank AG $17,403,000 (E) (27,612) 3/20/18 0.90% 3 month USD-LIBOR-BBA 119,965 4,921,000 (E) 1,132 3/20/15 3 month USD-LIBOR-BBA 0.45% 837 880,000 (E) 71,280 3/20/43 3 month USD-LIBOR-BBA 2.60% (5,896) 47,931,000 (E) 1,456,766 3/20/23 3 month USD-LIBOR-BBA 1.75% (111,058) 93,870,000 (E) (1,015,441) 3/20/23 1.75% 3 month USD-LIBOR-BBA 2,055,047 Goldman Sachs International 88,042,000 (E) 1,478,255 3/20/23 3 month USD-LIBOR-BBA 1.75% (1,401,598) 18,474,000 (E) (509,139) 3/20/23 1.75% 3 month USD-LIBOR-BBA 95,146 21,997,000 (E) (11,592) 3/20/15 3 month USD-LIBOR-BBA 0.45% (12,912) 5,399,000 (E) 267,865 3/20/43 3 month USD-LIBOR-BBA 2.60% (205,627) 7,720,000 — 2/4/23 3 month USD-LIBOR-BBA 2.06625% 5,117 AUD 26,090,000 — 2/5/23 6 month AUD-BBR-BBSW 3.97% (67,497) CAD 6,340,000 — 1/22/23 2.38% 3 month CAD-BA-CDOR 23,607 CAD 7,068,000 — 11/8/22 3 month CAD-BA-CDOR 2.1675% (134,046) CAD 8,659,000 — 1/29/23 2.415% 3 month CAD-BA-CDOR 4,801 CHF 3,934,000 — 1/18/23 6 month CHF-LIBOR-BBA 1.025% (58,727) CHF 2,319,000 — 12/6/22 6 month CHF-LIBOR-BBA 0.87% (66,908) CHF 3,180,000 — 12/28/22 6 month CHF-LIBOR-BBA 0.9325% (74,429) EUR 11,938,000 — 10/18/22 1.818% 6 month EUR-EURIBOR-REUTERS 23,286 EUR 296,189,000 (E) — 8/6/17 1 year EUR-EONIA-OIS-COMPOUND 1.102% (1,122,042) EUR 74,426,000 — 8/30/14 1 month EUR-EONIA-OIS-COMPOUND 0.11% (315,763) EUR 74,426,000 — 8/30/14 0.309% 3 month EUR-EURIBOR-REUTERS 169,285 EUR 74,426,000 — 8/31/14 1 month EUR-EONIA-OIS-COMPOUND 0.11% (315,773) EUR 74,426,000 — 8/31/14 0.314% 3 month EUR-EURIBOR-REUTERS 159,930 EUR 74,426,000 — 9/3/14 1 month EUR-EONIA-OIS-COMPOUND 0.086% (369,997) EUR 74,426,000 — 9/3/14 0.283% 3 month EUR-EURIBOR-REUTERS 203,448 EUR 33,744,000 — 2/4/23 1.89% 6 month EUR-EURIBOR-REUTERS 77,378 GBP 2,816,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 192,150 GBP 1,458,000 — 1/31/23 6 month GBP-LIBOR-BBA 2.11% 389 JPY 1,490,152,000 — 2/1/23 0.805% 6 month JPY-LIBOR-BBA (31,288) JPY 888,277,000 — 2/4/23 0.7835% 6 month JPY-LIBOR-BBA 3,825 SEK 20,241,000 — 1/24/23 3 month SEK-STIBOR-SIDE 2.255% (45,814) SEK 14,432,000 — 12/17/22 1.9875% 3 month SEK-STIBOR-SIDE 84,501 SEK 12,393,000 — 1/3/23 3 month SEK-STIBOR-SIDE 2.02% (67,948) SEK 83,955,000 — 12/6/22 3 month SEK-STIBOR-SIDE 2.09% (362,936) JPMorgan Chase Bank N.A. $15,586,000 (E) — 11/9/17 1.0325% 3 month USD-LIBOR-BBA 121,883 28,136,000 (E) (491,944) 3/20/23 1.75% 3 month USD-LIBOR-BBA 428,385 91,040,000 (E) 170,390 3/20/18 0.90% 3 month USD-LIBOR-BBA 942,409 32,437,000 (E) 23,355 3/20/15 0.45% 3 month USD-LIBOR-BBA 25,301 158,857,000 (E) 1,545,679 3/20/23 3 month USD-LIBOR-BBA 1.75% (3,650,721) CAD 3,390,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR (45,053) CAD 15,775,000 — 5/2/15 3 month CAD-BA-CDOR 1.6575% 83,528 CAD 8,476,000 — 1/28/23 2.42875% 3 month CAD-BA-CDOR (3,263) CAD 17,003,000 (E) — 11/7/17 3 month CAD-BA-CDOR 1.81% (113,194) CAD 3,870,000 — 1/7/23 2.394% 3 month CAD-BA-CDOR 6,220 CAD 14,262,000 — 12/4/22 3 month CAD-BA-CDOR 2.15% (314,429) CZK 38,594,000 — 1/16/23 6 month CZK-PRIBOR-PRBO 1.44% (6,402) CZK 38,594,000 — 1/21/23 6 month CZK-PRIBOR-PRBO 1.44% (6,959) EUR 5,952,000 — 1/14/23 1.758% 6 month EUR-EURIBOR-REUTERS 100,718 EUR 3,623,000 — 7/30/22 6 month EUR-EURIBOR-REUTERS 1.803% 23,580 GBP 3,942,000 — 1/10/23 6 month GBP-LIBOR-BBA 2.1075% 9,535 GBP 3,042,000 — 1/15/23 6 month GBP-LIBOR-BBA 2.0125% (38,770) GBP 3,985,000 — 12/6/22 1.856% 6 month GBP-LIBOR-BBA 122,877 JPY 1,148,877,000 — 12/17/22 0.71875% 6 month JPY-LIBOR-BBA 58,264 MXN 14,762,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (110,997) MXN 19,089,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (143,443) MXN 63,220,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (326,473) MXN 6,909,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (35,679) MXN 63,220,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 405,308 MXN 40,760,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 292,983 PLN 6,247,000 — 1/16/23 3.855% 6 month PLN-WIBOR-WIBO (25,844) PLN 6,247,000 — 1/21/23 3.81% 6 month PLN-WIBOR-WIBO (16,442) Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Payments Payments premium Termination made by received by Unrealized Notional amount paid date fund per annum fund per annum appreciation $9,898,500 (E) $(89,653) 3/20/23 1.75% 3 month USD-LIBOR-BBA $234,127 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $1,290,711 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools $(185) 284,637 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 938 5,230,431 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,298) 3,451,827 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 46,190 8,917,383 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (1,278) 7,505,358 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,259 33,498,602 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (105,347) 10,276,137 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,724 3,809,504 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 639 2,674,588 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (8,051) 1,904,752 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 319 3,753,634 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 5,963 29,076,989 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (91,442) 24,704,633 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,143 8,020,820 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (24,144) 937,479 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,583 665,074 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (745) 3,647,348 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,470) 5,760,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (83,693) 1,310,469 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 220 3,809,504 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 639 21,265,576 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (66,877) 14,226,530 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (42,825) 12,272,732 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (38,596) 23,159,355 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 309,063 8,220,377 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 109,702 2,284,105 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (567) 1,593,090 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (228) 10,586,917 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (2,628) 42,197,875 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 34,008 10,434,231 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,750 527,616 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 88 1,131,122 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (162) 3,668,213 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (526) 2,659,349 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools (381) Citibank, N.A. 2,125,068 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 356 1,763,800 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 296 Credit Suisse International 2,539,669 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 426 29,385 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 392 10,828,881 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (34,055) Deutsche Bank AG 10,828,881 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (34,055) Goldman Sachs International 2,410,509 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,700) 8,448,332 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (9,461) 6,517,182 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (7,299) 2,433,673 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 3,866 23,422,211 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 37,206 3,290,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 15,591 2,467,500 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 9,120 8,185,912 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (9,167) 12,410,729 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,082 4,281,498 4,014 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 55,956 4,289,293 8,713 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 41,117 8,566,088 (4,015) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 110,609 8,566,088 12,046 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 126,671 889,686 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,873 10,121,755 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (31,831) 3,802,562 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,958) 2,620,972 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,163 4,434,079 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 7,043 469,071 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (525) 4,734,964 7,768 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 42,951 36,607,315 40,039 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 337,474 4,661,095 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 7,404 2,784,278 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 4,423 9,321,989 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 14,808 1,883,142 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,109) 6,165,283 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 82,276 767,769 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 10,246 13,866,021 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (43,606) 1,117,901 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,252) 2,292,655 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,568) 614,178 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,011) 1,637,868 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,151) 7,647,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 1,606 7,647,000 — 4/4/17 2.35% USA Non Revised Consumer Price Index- Urban (CPI-U) 12,847 2,225,155 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (2,492) 4,450,309 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (4,984) 3,014,580 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (3,376) 7,647,000 — 4/5/17 2.355% USA Non Revised Consumer Price Index- Urban (CPI-U) 14,988 7,647,000 — 4/5/22 2.66% USA Non Revised Consumer Price Index- Urban (CPI-U) (29,242) 1,389,345 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (1,556) 9,258,513 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (10,369) 12,565,338 (155,104) 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,295 GBP 4,772,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index 55,628 GBP 4,772,000 — 4/2/17 (3.085%) GBP Non-revised UK Retail Price Index 40,453 GBP 9,544,000 — 9/20/17 2.6625% GBP Non-revised UK Retail Price Index (554,915) GBP 4,772,000 — 9/21/17 2.66% GBP Non-revised UK Retail Price Index (278,441) GBP 4,772,000 — 4/3/17 (3.09%) GBP Non-revised UK Retail Price Index 38,379 JPMorgan Chase Bank N.A. GBP 4,325,000 — 9/12/14 2.825% GBP Non-revised UK Retail Price Index (93,735) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/13 (Unaudited) Upfront Termi- Fixed payments Swap counterparty / premium Notional nation paid by fund Unrealized Referenced debt* Rating*** paid** amount date per annum depreciation Barclays Bank PLC Irish Gov't, 4.50%, 4/18/2020 — $(60,491) $755,000 9/20/17 (100 bp) $(32,091) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (123,188) 755,000 9/20/17 (100 bp) (40,108) Credit Suisse International Spain Gov't, 5.50%, 7/30/2017 — (89,008) 755,000 9/20/17 (100 bp) (39,926) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CZK Czech Koruna EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $898,063,223. (b) The aggregate identified cost on a tax basis is $1,112,398,135, resulting in gross unrealized appreciation and depreciation of $31,501,366 and $9,239,129, respectively, or net unrealized appreciation of $22,262,237. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $102,975,917 $100,750,757 $157,655,977 $20,040 $46,070,697 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $161,838,156 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $7,961,147 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,876,590 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $7,127,740. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $130,014,121 $— Foreign government and agency bonds and notes — 29,711,644 — Mortgage-backed securities — 386,240,335 — Purchased swap options outstanding — 3,617,172 — Senior loans — 70,936,851 — U.S. government and agency mortgage obligations — 243,233,065 — U.S. government agency obligations — 346,066 — U.S. treasury obligations — 2,525,005 — Short-term investments 49,210,697 218,825,416 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $614,067 $— Futures contracts 26,447 — — Written swap options outstanding — (3,710,781) — Forward premium swap option contracts — 1,091,196 — TBA sale commitments — (109,424,688) — Interest rate swap contracts — (18,390) — Total return swap contracts — 49,011 — Credit default contracts — 160,562 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $160,562 $— Foreign exchange contracts 4,667,079 4,053,012 Interest rate contracts 34,599,064 33,544,409 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $821,100,000 Written swap option contracts (contract amount) $598,300,000 Futures contracts (number of contracts) 200 Forward currency contracts (contract amount) $745,900,000 OTC interest rate swap contracts (notional) $4,354,600,000 Centrally Cleared Interest rate swap contracts (notional) $7,400,000 OTC total return swap contracts (notional) $641,700,000 OTC credit default swap contracts (notional) $2,300,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
